Citation Nr: 1454706	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active service from March 1953 to March 1955.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In March 2014, the Board remanded this appeal for additional development. 

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

For certain chronic diseases, such as organic diseases of the nervous system, i.e. sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year. 38 C.F.R. §§ 3.307 , 3.309(a) (2014).

Where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When, after careful consideration of all procurable and assembled data, reasonable doubt arises as to service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold at any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2014).

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  
In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus that are directly related to excessive noise exposure during service.  In this case, it has been determined that the Veteran's records are fire-related.  The only service treatment record contained in the claims folder is that of a March 1955 separation examination report.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of an anti-aircraft artillery automatic weapons chief (1602), which would suggests that he may have sustained acoustic trauma in service.  In addition, in an August 2011 letter, the Veteran stated that, during exercises at Ft. Bliss and the Ellsworth deployment firing ranges, as a Radar Operator of "Gun Number 5, 75mm Skysweeper AAA gun," he was exposed within three feet of the artillery piece while it was being fired with no hearing protection provided.  In a May 2011 letter, a fellow service member indicated that they had no hearing protection while firing anti-aircraft guns.

Additionally, a February 2014 private medical opinion was associated with the VBMS system in March 2014, but was not yet of record at the time that the Board issued its March 2014 remand.  In the February 2014 opinion letter, Dr. Ch. R. Klepper, M..D., noted that the Veteran served in the military firing large cannons with no hearing protection and that he had some hearing loss ever since which has progressively worsened.  Dr. Klepper stated that it was his opinion that the Veteran's sensorineural hearing loss was directly related to his exposure to the extremely loud noises of the cannon which he controlled and fired and which required him to be less than six feet away from.  

Thereafter, in May 2014, the Veteran underwent a VA hearing loss and tinnitus examination.  According to the report of this evaluation, audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
45
LEFT
20
25
25
30
55

Speech discrimination scores on the Maryland CNC word list were 94 percent in the right ear and 98 percent in the left ear.  The examiner noted the Veteran's report that he was an anti-artillery automatic weapons chief in service and was a radar operator on a 75mm AAA gun where is position was sitting on the gun and within 3 feet of the blast when it fired.  She also noted that post service the Veteran worked in an office setting as an electrical engineer and then from 1977 to 1997 drove a 1-ton delivery truck.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military service and that the Veteran's tinnitus was as likely as not a symptom associated with the present bilateral hearing loss and less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The examiner noted that the Veteran's MOS was considered as a high risk for probable exposure to hazardous noise.  However, she concluded that the Veteran's bilateral high frequency sensorineural hearing loss appeared to be consistent with aging.  She noted that the first evidence of subjective complaints of hearing loss and tinnitus  documented in VA medical records was in June 2010.   

In this case, current hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 was demonstrated at the May 2014 VA examination, and there are now two contrasting opinions regarding the question of whether the Veteran's military service acoustic trauma caused the current disabilities. While the May 2014 VA examiner attributed the Veteran's hearing loss to the aging process, she appeared to fail to consider adequately the Veteran's assertions as to onset and continuity of symptomatology.  However, the February 2014 private physician appears to have considered all evidence of record in providing his favorable nexus opinion.  The Board finds that the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service, and the Board concedes the Veteran's exposure to noise in service.  Furthermore, the Board finds that the Veteran's assertions to be credible as to continuity of symptomatology of both hearing loss and tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Board is satisfied that the Veteran's bilateral hearing loss and tinnitus diagnosed several years after service cannot be clearly disassociated from his conceded in-service exposure to loud noise.  While the supporting medical evidence is not unequivocal with regard to the etiology of the Veteran's bilateral hearing loss, it has nevertheless placed the pertinent record in relative equipoise.  

Further, as the Board is granting the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties, his contention that he has tinnitus adds to his credibility because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  In other words, if a Veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus and has since service constitutes competent and credible evidence upon which the Board may rely in making its decision.  Further, the Board affords little probative weight to the May 2014 audiology opinion as it failed to consider the Veteran's lay evidence, which the Board has found to be credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the evidence is at least in equipoise as to the matter of whether the Veteran's tinnitus is related to service.  

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


